Scott, J. (dissenting):
The purpose and effect of a bill of particulars in a case like the present is not to change the issue, but merely to limit the proof which may be offered upon the issue. It makes no difference that the issue "in this particular case is framed by the Special Term. That is so merely because the action happens to be on the equity side of the court. If the action were one at common law in which the issues to be tried are framed by the pleadings or if the action were to be tried at Special Term, in which case no issues would be specially framed, we would not hesitate to grant an order for a bill of particulars to limit proof even on the very eve of the trial. The plaintiff then knows, if she ever will know, what she will attempt to prove as to the time of the adultery, and it is only reasonable that she should advise the defendant as to the particular days to which her proof will be directed. It would be unreasonable to ask her to specify the hour. The motion below should have been *809granted to the extent of requiring the plaintiff to ' specify the day Or days in July, 1907, upon which she will undertake to prove that the defendant committed adultery.
The order appealed from should be reversed and the motion granted to the extent indicated, without costs to either party.
Ingraham, J., concurred.
Order affirmed, with ten dollars costs and disbursements.